Parol evidence was improperly admitted to vary the terms of the guarantee. There was no issue to submit to the jury in this connection. Nor was there any showing of dealing with the collateral on plaintiff’s part at variance with the contract between the parties or any duty which plaintiff owed defendants. The ease should not have been submitted to the jury and a verdict should have been directed for plaintiff. Judgment unanimously reversed as to the defendant Kestenbaum and judgment directed for the plaintiff, with costs to the appellant. The appeal as to the defendant Sullivan is dismissed. Settle order on notice. Present — Peck, P. J., Cohn, Breitel, Bastow and Rabin, JJ.